       Case 2:19-cv-00150-DPM Document 16 Filed 11/10/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRISTINA HALL, Individually and on Behalf
of All Others Similarly Situated                             PLAINTIFF

v.                        No. 3:18-cv-235-DPM

INMATE SERVICES CORPORATION
and RANDY CAGLE, JR.                                     DEFENDANTS

DAVID DILLARD and NICOLAS WILLIAMS                         PLAINTIFFS

v.                        No. 2:19-cv-150-DPM

INMATE SERVICES CORPORATION
and RANDY CAGLE, JR.                                     DEFENDANTS

                                  ORDER
     1. A wage dispute between Inmate Services and current and
former extradition agents has generated two lawsuits. The lawyers in
each case are the same. Common questions of fact and law exist. The
Court therefore consolidates the cases to handle them most efficiently.
FED. R. CIV. P. 42(a)(2). We’ll see, in due course, if more than one trial
is needed. FED. R. CIV. P. 42(b). All future filings should be made in
No. 3:18-cv-235-DPM, the lead case, with the joint style used in this
Order. The parties’ causes of action are not merged, though; and a
separate judgment will be entered when each matter is resolved. Hall
v. Hall, 138 S. Ct. 1118, 1127 (2018).
      Case 2:19-cv-00150-DPM Document 16 Filed 11/10/20 Page 2 of 2




     2. The Final Scheduling Order in No. 2:19-cv-150-DPM, Doc. 11,
is vacated. Both cases will proceed under the Third Amended Final
Scheduling Order in No. 3:18-cv-235-DPM, Doc. 69.
     3. The Court grants the parties’ joint request and refers the case
to Magistrate Judge Patricia Harris to conduct a settlement conference
at her convenience by 18 December 2020.
     So Ordered.


                                 ___________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                 10 November 2020




                                  –2–
